DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-8 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    167
    1062
    media_image1.png
    Greyscale

Information Disclosure Statement
	No information disclosure statements have been filed in the instant application.
Claim Interpretation
	The final two lines of claims 1 and 7 recite the following: 

    PNG
    media_image2.png
    81
    1007
    media_image2.png
    Greyscale

	Both instances of the phrase “may be X” are interpreted to be optional.  Therefore, if the compound has a counterion it may be 4-methylbenzenesulfonate, but is not required to be.  If the Applicant wishes to claim a compound with an optional counterion limited to 4-methylbenzenesulfonate, then the phrase “the counterion may be 4-methylbenzenesulfonate” in the final line should be deleted and replaced by –the counterion is 4-methylbenzenesulfonate--.
	Additionally, the limitation in claims 1 and 7 that “the terminal nitrogen is optionally further substituted with R4” is interpreted to mean that the nitrogen atom is attached to H, R1, and R4 to form a quaternized nitrogen atom.  See claim 2.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  the limitation “n is an integer from 2 to 5 (including 2 and 5)” should be deleted and replaced by the following: --n is an integer from 2 to 5, inclusive--.  Appropriate correction is required.
Statutory Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 

Claims 1, 7, and 8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15, 21, and 22, respectively, of co-pending Application No. 17/365770 “770” (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  As discussed in the claim interpretation section above, since all of the counterions are optional in both sets of claims and if present the counterion “may be selected from” as opposed to “is selected from”, the scope of both sets of claims is interpreted to be the same.  
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of co-pending Application No. 17/365770 “770” (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in compound and composition claims 1, 4, 7, 19, and 20 of ‘770 fall within the claimed genus of compounds of claims 1 and 7 when R1 is methyl, a C1 alkyl.  The compound of claim 16 of ‘770 falls within the claimed genus of compounds of claims 1 and 7 wherein the counterion is Cl.  As discussed above, the compounds in compound and composition claims 15, 21, and 22 of ‘770 are identical to the claimed compounds and compositions of claims 1, 7, and 8.  Regarding claim 6, see claim 6 of ‘770.  Regarding claim 8, see claims 20 and 22 of ‘770. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of co-pending Application No. 17/372369 “369” (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the formulations claimed in ‘369 require surfactant compounds which overlap with the claimed genus of surfactant compounds of claims 1 and 7 when at least one of R1 or R2 is H. Further, claims 3, 7, 12, and 17 of ‘369 recite species of compounds which fall within the claimed genus, including that of claim 2.  Also see MPEP 2131.02.  Regarding claims 3-6, these physical characteristics are attributed to the compound of claim 2 in the specification as filed (examples 1-4 in [0040-0043]).  Therefore, the properties are inherent to the compound. Also see MPEP 2112.01. Regarding claim 8, see claims 11 and 16 of ‘369.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of co-pending Application No. 17/372371 “371” (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the formulations claimed in ‘371 require surfactant compounds which overlap with the claimed genus of surfactant compounds of claims 1 and 7 when at least one of R1 or R2 is H. Further, claims 9, 10, 13, 14, 19, 20, 23, and 24 of ‘371 recite species of compounds which fall within the claimed genus, including that of claim 2.  Also see MPEP 2131.02.  Regarding claims 3-6, these physical characteristics are attributed to the compound of claim 2 in the specification as filed (examples 1-4 in [0040-0043]).  Therefore, the properties are inherent to the compound. Also see MPEP 2112.01. Regarding claim 8, the formulation of claims 1-14 of ‘371 is a cleaning formulation further comprising a detergent and soap, which can both be ionic.  Therefore, it would be prima facie obvious to add water to the cleaning formulation. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending Application No. 17/372373 “373” (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the formulations claimed in ‘373 require surfactant compounds which overlap with the claimed genus of surfactant compounds of claims 1 and 7 when at least one of R1 or R2 is H. Further, claims 3, 6, 9, 12, 15, 18, and 21 of ‘373 recite species of compounds which fall within the claimed genus, including that of claim 2.  Also see MPEP 2131.02.  Regarding claims 3-6, these physical characteristics are attributed to the compound of claim 2 in the specification as filed (examples 1-4 in [0040-0043]).  Therefore, the properties are inherent to the compound. Also see MPEP 2112.01. Regarding claim 8, see claims 1, 4, 7, 10, 13, 16, and 19 of ‘373. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of co-pending Application No. 17/373702 “702” (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the formulations claimed in ‘702 require surfactant compounds which overlap with the claimed genus of surfactant compounds of claims 1 and 7 when at least one of R1 or R2 is H. Further, claims 10 and 16 of ‘702 recite species of compounds which fall within the claimed genus, including that of claim 2.  Also see MPEP 2131.02.  Regarding claims 3-6, these physical characteristics are attributed to the compound of claim 2 in the specification as filed (examples 1-4 in [0040-0043]).  Therefore, the properties are inherent to the compound. Also see MPEP 2112.01. Regarding claim 8, see claim 1 of ‘702. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/373706 “706” (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the formulations claimed in ‘706 require surfactant compounds which overlap with the claimed genus of surfactant compounds of claims 1 and 7 when at least one of R1 or R2 is H. Further, claims 4, 7, 10, 13, 16, and 20 of ‘706 recite species of compounds which fall within the claimed genus, including that of claim 2.  Also see MPEP 2131.02.  Regarding claims 3-6, these physical characteristics are attributed to the compound of claim 2 in the specification as filed (examples 1-4 in [0040-0043]).  Therefore, the properties are inherent to the compound. Also see MPEP 2112.01. Regarding claim 8, see claims 1, 5, 8, 11, 14, and 17 of ‘706. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending Application No. 17/373707 “707” (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the formulations claimed in ‘707 require surfactant compounds which overlap with the claimed genus of surfactant compounds of claims 1 and 7 when at least one of R1 or R2 is H. Further, claims 5, 11, and 15 of ‘707 recite species of compounds which fall within the claimed genus, including that of claim 2.  Also see MPEP 2131.02.  Regarding claims 3-6, these physical characteristics are attributed to the compound of claim 2 in the specification as filed (examples 1-4 in [0040-0043]).  Therefore, the properties are inherent to the compound. Also see MPEP 2112.01. Regarding claims 7 and 8, see claims 6-11 of ‘707. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/373713 “713” (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the formulations claimed in ‘713 require surfactant compounds which overlap with the claimed genus of surfactant compounds of claims 1 and 7 when at least one of R1 or R2 is H. Further, claims 5, 11, 15, and 20 of ‘713 recite species of compounds which fall within the claimed genus, including that of claim 2.  Also see MPEP 2131.02.  Regarding claims 3-6, these physical characteristics are attributed to the compound of claim 2 in the specification as filed (examples 1-4 in [0040-0043]).  Therefore, the properties are inherent to the compound. Also see MPEP 2112.01. Regarding claim 8, the formulations of ‘713 can further comprise acids, bases, solvents, and chelating agents. Therefore, it would be prima facie obvious to add water to the formulation. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018/191719 “Lin”, published on 10/18/2018.
Lin teaches the following reaction in example 53 on p. 165:

    PNG
    media_image3.png
    233
    309
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    223
    718
    media_image4.png
    Greyscale

2-Butyl octyl 6-aminohexanoate, the product shown above, corresponds to a compound of claims 1 and 7 wherein R1 is H; R2 is a C6 alkyl; R3 is a C4 alkyl; and n is 5. Also see MPEP 2131.02.  Regarding claim 8, the product is present in a liquid composition comprising toluene and water before the aqueous and organic layers are separated.  Regarding claim 2, Lin teaches that the esterification reaction is carried out in the presence of a slight excess (1.1 eq) para-toluene sulfonic acid monohydrate (p-TSA) and that once the reaction is cooled, that saturated aqueous sodium bicarbonate is added until the pH of the aqueous layer is above 9. Therefore, there is a p-TSA salt in the mixture prior to the addition of the basic sodium bicarbonate.  Additionally, as water, a by-product from the reaction, is continuously removed from the reaction using Dean-Stark conditions, and the primary amino group of the esterified product is basic, there is expected to be at least some of the p-TSA salt of the amino ester in the mixture.  This salt corresponds to the species of claim 2.  Also see MPEP 2131.02.  Regarding claims 3-6, these physical characteristics are attributed to the compound of claim 2 in the specification as filed (examples 1-4 in [0040-0043]).  Therefore, the properties are inherent to the compound. Also see MPEP 2112.01.

Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over WO2019/110371 “Ebert”, published on 6/13/2019.
Regarding claim 1, Example 9 of Ebert teaches the production of 6-amino-hexane acid-2-propylheptylester 4-dodecylbenzenesulfonic acid salt.  See p. 14.  This corresponds to a compound of the claimed formula wherein n is 5; R1 and R4 are H; R2 is pentyl, a C5 alkyl, R3 is propyl, a C3 alkyl; and the counterion is present and is 4-dodecylbenzenesulfonate.  As discussed in the “Claim Interpretation” Section above, though the claimed counterion may be 4-methylbenzenesulfonate it is not required to be.  Therefore, the product of example 9 anticipates the genus of claim 1. Also see MPEP 2131.02.
Regarding claims 7 and 8, Example 9 of Ebert further teaches that during the reaction, that the product exists as a liquid composition containing water as the caprolactam is introduced in an aqueous solution and the water is not removed until after the mixture is stirred for 4 hours at 110C.  The ionic nature of the product necessarily means that the product can function as a surfactant in an aqueous solution.  This is also the intended use of the product.  See p. 2, lines 18-21 and p. 16, line 18 to the end of p. 18 of Ebert and MPEP 2112.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/110371 “Ebert”, published on 6/13/2019.




Applicant Claims

    PNG
    media_image5.png
    335
    997
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    177
    989
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    165
    998
    media_image7.png
    Greyscale

	Independent claim 7 recites a liquid composition comprising the compound above and a medium.
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Ebert discloses organic sulfonic acid salts of amino acid esters and a process for their preparation.  See whole document. Regarding claim 1, Ebert teaches that the salts are preferably of the following general formula (I): 

    PNG
    media_image8.png
    223
    284
    media_image8.png
    Greyscale
.  See claim 11.  This genus of compounds overlaps with the claimed genus of compounds. The compounds of Ebert correspond to the claimed compounds, comprising an organic sulfonic acid counterion, when “R2” is H; “R1” is ethanediyl, propandiyl, butanediyl, or pentanediyl (ie instant n = 2-5); “R3” is a branched alkyl containing at least 10 carbon atoms; and “R4” is anything. Variable “R3” of Ebert encompasses the alcohol portion of the claimed ester compound [-CH2-CH(R2)(R3)].  The lower limit for instant variable R2 is C5 alkyl and the lower limit for instant variable R3 is C3 alkyl, therefore when “R3” of the compound of Ebert is a branched alkyl containing at least 10 carbon atoms [-CH2-CH(C5-12alkyl)(C3-10 alkyl)], these compounds will overlap with the claimed compounds.  Ebert further teaches that preferred branched alkyl “R3” groups include 2-ethylhexyl (instant R2 = C4 alkyl and instant R3 = C2 alkyl) and 2-propylheptyl (instant R2 = C5 alkyl and instant R3 = C3 alkyl).  See p. 7, lines 8-17; p. 10, lines 17-21; example 7 on p. 13; and example 9 on p. 14.
	As discussed in the “Claim Interpretation” Section above, though the claimed counterion may be 4-methylbenzenesulfonate it is not required to be.  Regardless, the anion of Ebert encompasses 4-methylbenzene sulfonate, referred to as p-toluene sulfonic in Ebert.  Though the compound claims 11-13 of Ebert exclude p-toluenesulfonate as an anion, the process claims 1-9 of Ebert recite that the organic sulfonic acid reacted with the lactam includes p-toluene sulfonic acid, which would necessarily produce compounds of formula (I) of Ebert wherein “R4” is a toluyl group.  Also see p. 4, lines 22-31; example 7 on p. 13; and claim 9, which show that p-toluenesulfonic acid is a preferred organic sulfonic acid for the process.  
	Example 7 of Ebert teaches the production of 6-amino-hexane acid-2-ethylhexylester p-toluene sulfonic acid salt.  See p. 13.  This corresponds to a compound of the claimed formula wherein n is 5; R1 and R4 are H; R2 is butyl, a C4 alkyl; R3 is ethyl, a C2 alkyl; and the counterion is present and is 4-methylbenzenesulfonate/p-toluenesulfonate.
Example 9 of Ebert teaches the production of 6-amino-hexane acid-2-propylheptylester 4-dodecylbenzenesulfonic acid salt.  See p. 14.  This corresponds to a compound of the claimed formula wherein n is 5; R1 and R4 are H; R2 is pentyl, a C5 alkyl; R3 is propyl, a C3 alkyl; and the counterion is present and is 4-dodecylbenzenesulfonate.  This example anticipates claim 1.  Also see MPEP 2131.02.
Regarding claims 7 and 8, Example 9 of Ebert further teaches that during the reaction, that the product exists as a liquid composition in the presence of water as the caprolactam is introduced in an aqueous solution and the water is not removed until after the mixture is stirred for 4 hours at 110C.  The ionic nature of the product necessarily means that the product can function as a surfactant in an aqueous solution.  See MPEP 2112.01. This is also the intended use of the product.  See p. 2, lines 18-21 and p. 16, line 18 to the end of p. 18 of Ebert. Therefore, even if the product of example 9 of Ebert is not inherently functioning as a surfactant in the reaction mixture, then the skilled artisan would have been motivated to prepare the claimed compositions based on the teachings of Ebert.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Regarding claims 2-6, though Ebert teaches a genus which encompasses the claimed compounds, Ebert does not teach the species of claim 2, which possesses the physical characteristics recited in claims 3-6 (see examples 1-4 in [0040-0043] of the specification as filed).  Ebert also appears to be silent regarding any of the specific properties recited in claims 3-6 as applied to the compounds disclosed in the reference.  However, as discussed above, Ebert also teaches two examples which are very similar in structure to the species recited in claim 2.  The alcohol portions of the amino acid ester salts of examples 7 and 9 are homologs of the claimed species. Example 7 of Ebert teaches the claimed counterion while example 9 of Ebert teaches a homolog of the claimed counterion (dodecyl vs. methyl). See Table below.
Compound
R2
R3
counterion
Claim 2
Hexyl (C6)
Butyl (C4)
p-toluenesulfonate
Example 7 of Ebert
Butyl (C4)
Ethyl (C2)
p-toluenesulfonate
Example 9 of Ebert
Pentyl (C5)
Propyl (C3)
4-dodecylbenzenesulfonate

	Ebert further teaches that the product of example 7 is an exemplary detergent additive in a washing experiment.  See p. 17, line 4 to the end of p. 18.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed compounds based on the teachings of Ebert with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to prepare the species of claim 2 because the inventive examples of at least examples 7 and 9 of Ebert share significant structural similarity with the claimed compound. As discussed above, p-toluenesulfonate is shown by Ebert to be an exemplary counterion and the amino acid ester portion of the organic sulfonic acid amino acid ester salts of Ebert are homologs of one another, differing from the claimed species only in the number of successive -CH2- groups in R2 and R3 (and also the -CH2- groups in the counterion in example 9).  Therefore, the skilled artisan would have been motivated to prepare further homologs of the examples with the expectation that said organic sulfonic acid amino acid ester salts would predictably possess the same surfactant activity as those shown in the examples.  The addition of a couple of extra unreactive methylene (-CH2-) groups would not be expected to significantly alter the activity of the compounds.  Also see MPEP 2144.08 and MPEP 2144.09.  
Further regarding claims 3-6, as these properties are tied to the structure of at least the species recited in claim 2 and Ebert renders the species of claim 2 prima facie obvious, then the limitations of claims 3-6 would also be met because they are inherent to the structure of the species of claim 2.  Also see MPEP 2112.01.  Alternatively, as Ebert explicitly teaches examples which are significantly close in structure to the species of claim 2, known to possess said properties, then it also reasonable to assume that the organic sulfonic acid amino acid ester salts of at least examples 7 and 9 of Ebert will exhibit properties which overlap with, fall within, or fall close to the claimed ranges.  Also see MPEP 2144.09 and MPEP 2144.05.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622